Title: To George Washington from Henry Laurens, 31 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir
                        York Town [Pa.] 31st May 1778
                    
                    The day before yesterday I troubled Your Excellency with a Letter by Messenger Gray; last Night Brigadier McIntosh put into my hands Your Excellency’s favor of the 21st Inst. which shall be laid before Congress to morrow.
                    Inclosed herein Your Excellency will receive an Act of Congress of the 29th for reforming the North Carolina Battalions now in Camp—as it will afford Your Excellency some information, I have subjoined two additional Resolves to complete that Act the whole of which I shall  transmit to Govr Caswell to morrow. I remain with the highest Regard & Esteem Sir Your Excellency’s most obedient humble servant
                    
                        Henry Laurens. President of Congress.
                    
                